Citation Nr: 0513115	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-01 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

It is noted that in 1969 the veteran sought service 
connection for a nervous disorder, which an April 1979 rating 
decision denied.  Subsequent determinations in April 1981, 
April 1984, March 1985, and July 1996, concluded that the 
veteran had not submitted new and material evidence to reopen 
a claim of service connection for a nervous condition.  

In October 2000, the veteran's representative filed the 
veteran's statement referring to bipolar disorder and PTSD 
(the last rating decision in July 1996 noted, in the body of 
the decision, a diagnosis of bipolar disorder, but the issue 
was still service connection for a nervous disorder).  The RO 
initially treated the issue regarding bipolar disorder as an 
application to reopen a claim of service connection, and the 
PTSD issue as a new claim.  Both issues of bipolar disorder 
and PTSD are new claims, however, because they are specific 
disorders particularly raised in October 2000, and there is 
no need to consider whether new and material evidence has 
been received to reopen a claim of service connection.  

Furthermore, on his January 2003 VA Form 9, the veteran 
indicated that he wanted a Board hearing at a local VA 
office.  In April 2003, the veteran submitted a statement 
indicating a desire for a local hearing instead, which was 
provided in March 2004.  Another VA Form 9, dated July 2004, 
indicated that the veteran did not want a hearing before a 
Member of the Board.  Therefore, the veteran's appeal is 
ready for decision.  



FINDINGS OF FACT

1.  Any current bipolar disorder is not directly linked to 
the veteran's military service and the reactive depression he 
suffered therein.  

2.  The veteran did not participate in combat during active 
duty, did not offer an account of a traumatic in-service 
event or "stressor," and there is no independent, credible 
evidence of record that corroborates any account of a 
traumatic in-service event.  


CONCLUSION OF LAW

1.  Bipolar disorder was not incurred during active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).

2.  PTSD was not incurred during active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is an April 2001 letter informing the veteran of 
which portion of information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  The April 2001 letter informed the 
veteran of any information and evidence needed to 
substantiate and complete claims of service connection for 
bipolar disorder and PTSD.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The RO also sent a December 2000 letter seeking 
information regarding traumatic events experienced by the 
veteran in service for his PTSD claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, the RO sent the 
April 2001 letter prior to the rating decision on appeal.  
Also, the veteran was generally advised to submit any 
additional evidence that pertained to the claim.  Pelegrini, 
18 Vet. App. at 121.  Therefore, for the circumstances of 
this case, the requirements of Pelegrini regarding the timing 
and content of a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  Of 
record are the veteran's service medical records, and copy of 
a personnel record. The veteran had referred to records from 
the "Eascon 121 Evac. Hosp.," where he claims to have 
experienced a nervous breakdown.  In that correspondence, he 
referred to the dates of treatment as August 12, 14, 15, 19, 
1965.  As illustrated in the factual section of this 
decision, those in-service dates concerning medical evidence 
are contained in the service medical records in the claims 
folder.  Also of record are the following:  Medical reports 
from the University of Oklahoma Hospital in 1969 and 1970; a 
hospital report from Lawrence Memorial Hospital dated August 
1975; records from the Tampa VA Medical Center (VAMC); 
records from the Northwest Family Practice; treatment reports 
from the North Texas Health Care System from January 1996 to 
November 2000; and various lay statements from the veteran.  
The RO also obtained various VA examination reports from 
1969, 1993, 1994, and 2003.  Additionally, a 1996 Social 
Security Administration (SSA) decision is of record, along 
with a medical examination generated for that determination.  

Further medical examination is not necessary because the most 
recent March 2003 VA examination is sufficient for the 
purposes of making a decision on the appeal.  See 38 C.F.R. 
§ 3.159(c)(4).  A VA examination for PTSD is not necessary, 
because as explained below, the record lacks evidence that 
the veteran suffered a traumatic event in-service as 
anticipated by the regulations governing the disability.  

For all of the foregoing reasons, VA fulfilled its duties to 
the appellant.

I.  Facts

General medical evidence

The veteran's service medical records indicate that on an 
October 1965 enlistment Report of Medical History he did have 
any depression or excessive worry.  On August 2, 1965, the 
veteran reported severe problems at home that caused 
agitation and somatic symptoms, numbness, and an inability to 
speak.  The veteran worried constantly, and stated he was 
near a breaking point.  The veteran was prescribed Librium.  
Days later, the veteran reported being upset about his wife; 
he was diagnosed as having acute situational maladjustment.  
On August 9, the veteran was given more Librium.  On August 
14, the veteran apparently had consumed all 20 of the Librium 
tablets given to him.  The examiner recorded that the veteran 
had been told he should leave the Army and straighten out his 
family situation.  On August 15, the veteran reported having 
significant emotional problems; apparently the preceding 
night he had tried to cut his wrists, but men in the barracks 
restrained him.  An examiner noted the veteran's flat affect 
and the veteran's statement that he may "dissolve himself."  
The examiner concluded that the veteran was having trouble at 
home, and the pill ingestion was more an act of desperation 
than an attempt on his life.  

On an August 1965 separation Report of Medical History, the 
veteran noted that he had experienced depression and 
excessive worry.  On a Report of Medical Examination for 
psychiatry, the examining physician marked abnormal, and 
referred to depression.  A summary of defects and diagnoses 
noted "depression, reactive," and "emotionally unstable 
personality."  

At a December 1969 VA examination, the veteran was diagnosed 
as having a personality trait disturbance, and emotionally 
unstable personality.  The examiner also considered a 
psychoneurosis manifested by anxiety and tension and mild 
depression.  The examiner felt, however, that the first 
diagnosis was best fitting.  The examiner also opined that 
this condition existed before service.

The record contains a 1970 record from the University of 
Oklahoma Hospital that declared the veteran was seen in the 
ER due to an incident in which he tried to choke his fiancée.  
The veteran felt that he needed help.  The veteran appeared 
bewildered at how he was acting, and quite depressed.  

Of record is an August 1975 record from the Lawrence Memorial 
Hospital.  The veteran sought treatment for sadness and 
despondency, accompanied by an excessive use of alcohol.   
The veteran reported that he felt overwhelmed and apathetic, 
and he drank to relieve acute anxiety.  The veteran admitted 
to some suicidal ideation.  The veteran was diagnosed as 
having reactive depression with suicidal ideation, and 
admission to the Lawrence mental unit was recommended.  

Records from the Tampa VAMC contain a January 1984 medical 
record with a diagnosis of personality disorder and dysthymic 
disorder.  A psychiatry note indicated that veteran had been 
admitted from December 30 to January 16, and that he was 
scheduled for admission to rehab on January 26.  An examiner 
noted that the veteran appeared to be depressed, and rendered 
an impression of dysthymic disorder, and alcoholism by the 
veteran's history.  A January 17 note related that the 
veteran was probably alienated and depressed.  A diagnosis of 
PTSD was doubted because the veteran did not serve in a 
combat area.  The attending psychologist noted that though 
there were subjective signs of depression, testing was not 
consistent enough to diagnose affective disorder.  The 
examiner stated that alcohol dependence and abuse seemed to 
be the primary diagnosis.  

At a November 1993 VA examination for the purposes of 
assessing the veteran's general health for non-service-
connected pension purposes, an examiner diagnosed the veteran 
as having a personality disorder, and a questionable history 
of bipolar disorder.  A September 1994 VA examination for 
mental disorders (without a C-file for review) noted that the 
veteran's history of mood swings and affective states had 
significantly interfered with his ability to maintain steady 
employment.  The examiner's diagnostic impression was Axis I 
bipolar disorder, and history of substance abuse, in 
remission.  

Records from the North Texas Health Care System contain a 
January 1996 note that the veteran had been admitted to the 
Waco VAMC on January 16, 1996, for evaluation and adjustment 
of lithium.  The veteran had been on lithium since 1993 for 
bipolar disorder.  The diagnoses included Axis I bipolar 
disorder, manic phase, and PTSD.  The veteran was assigned a 
Global Assessment of Functioning of 60.  

Of record is a March 1996 SSA determination, which relied 
upon a January 1995 examination performed in reference to the 
veteran's SSA benefits claim.  There, the veteran reported 
since the age of twenty-one he had had excessively happy and 
depressed mood.  The veteran was diagnosed as having bipolar 
mood disorder, most recent episode depressed, in full 
remission.  The 1996 decision primarily relied upon VAMC 
records, the preceding examination, and a VA rating decision.  
The Administrative Law Judge found that the veteran's 
disability was considered "severe" under the Social 
Security Act as affective (bipolar) disorder characterized by 
a manic syndrome with symptoms of hyperactivity, flight of 
ideas, inflated self-esteem, and easy distractibility.  Also, 
the veteran was found to have been under disability since 
October 1, 1993.  

An October 1997 report from the North Texas Health Care 
System contains a mental status examination, where the 
veteran displayed no evidence of psychosis, mania, or 
depression.  The examiner's impression included bipolar 
disorder, and it was noted that the veteran took Lithium 
carbonate 300 milligrams three times a day.  A March 2000 
report indicated that veteran complained of insomnia, and 
that he experienced some degree of manic symptoms every three 
weeks, but rarely has had any depressive symptoms (maybe mild 
depression every six months).  It appeared that the veteran 
had been non-compliant with treatment, and upon questioning, 
the veteran admitted that he liked the "highs" and 
sometimes did not always take his medication.  The veteran 
asserted that sometimes he self-treated with alcohol to bring 
himself back down.  In July 2000, a staff physician noted 
that the veteran had alcohol abuse, utilized to assist in 
depression.  

In March 2003, the veteran underwent a VA examination.  The 
examiner stated that he reviewed the veteran's electronic 
medical record from the Central Texas Veterans' Health Care 
System, and claims folder.  The examiner stated that there 
was no doubt that the veteran made two suicide attempts while 
serving on active duty in August 1965.  The examiner stated, 
however, that his review of military records found that the 
military personnel did not regard these events as 
particularly serious or reflecting an intention on the part 
of the veteran to kill himself.  Rather, they were viewed as 
a cry for help.  At the time, the veteran was experiencing 
severe marital problems, and apparently had relatively poor 
coping skills.  The examiner noted that the veteran had been 
diagnosed as having situational depression and an 
"emotionally unstable personality."  The examiner stated 
that the latter personality disorder was no longer part of 
the standard nomenclature, but situational depression might 
be subsumed under the category of adjustment disorder.  That 
is, the veteran's emotional reaction seemed to be 
precipitated by a clear environmental stressor or situational 
stressor.  The examiner summarized his review of the 
veteran's medical history such that the veteran had had 
numerous hospitalizations and outpatient treatment episodes 
for a variety of psychiatric disorders.  The veteran's most 
recent diagnosis was bipolar disorder, which had been 
documented in a 1994 Compensation and Pension examination.  

The examiner noted that the veteran continued to take 
psychotropic medications.  The veteran reported poor sleep, 
racing thoughts, and difficulty concentrating.  As a matter 
of history, the veteran noted that he had had depressive 
episodes and manic or hypomanic episodes.  The examiner 
observed that for the interview, the veteran did not display 
either depression or mania.  The veteran had periods of 
remission.  The examiner noted that the veteran had been 
considered totally disabled for approximately ten years.  

The examiner administered the Millon Clinical Multiaxial 
inventory, and the veteran responded in a candid manner to 
the test questions.  The resulting profile suggested that the 
veteran had narcissistic and passive-aggressive personality 
features, and that he was likely to experience mood disorder.  
The testing would be supportive of a diagnosis of either 
chronic depression, or bipolar disorder.  

The examiner opined that, in reviewing the veteran's history, 
it seemed less likely that his current psychiatric disorder 
was related to military service.  Although the veteran was in 
service, he showed some depressed mood, and made some suicide 
attempts that were of relatively low lethality.  The veteran 
was not given definitive psychiatric treatment, but rather, 
was administratively discharged.  The veteran appeared to 
lack coping skills, and became depressed and engaged in 
impulsive behavior.  The examiner stated that when the 
veteran was seen over the next several years after service, 
there was no indication of bipolar disorder or of any major 
affective disorder.  The diagnosis of bipolar disorder did 
not appear in the record until the mid-1990s when it was 
fairly well documented, although it was based to a large 
extent on the veteran's self-report rather than observations 
of severe depression or hypomanic behavior.  The examiner 
asserted:  "Thus even if one concedes that he suffers from 
bipolar disorder, as the evidence seems to suggest at 
present, it seems extremely difficult to draw a link between 
the reactive depression he suffered during the military and 
his current psychiatric problems."  

PTSD stressor evidence 

The veteran's DD Form 214 indicates that he had two months 
and twenty-seven days of foreign service USARPAC, and under 
Decorations, Medals, Badges, Commendations, Citations, and 
Campaign Ribbons, is listed Expert (Rifle M-14).  A photocopy 
of a personnel record indicates that the veteran had 
excellent conduct and efficiency evaluations from October 
1964 to March 1965.  In June 1965, the veteran received an 
unsatisfactory.  The veteran noted on the photocopy that 
until he got to Korea (the same time he got an unsatisfactory 
evaluation), there had not been a hint of defect.  The 
veteran asserted that was when his bipolar disorder first 
appeared, along with PTSD.  

The veteran submitted an April 2001 response to the RO's 
letter regarding stressors, and he essentially recounted the 
events relating to his treatment for in-service psychological 
difficulties noted above.  He stated that the last thirty 
years had been a roller coaster.  In a January 2003 
statement, the veteran asserted that he experienced stress 
from his isolating experience being treated for illness in 
the military.  In March 2003, the veteran reported that he 
had had stress from an inspection of the vehicle pool.  The 
veteran asserted that he may not have been on the frontlines, 
but he was fighting for his future with military, as he 
wanted to stay.  At a March 2004 local hearing before a 
Decision Review Officer, the veteran testified that he 
experienced stress from his military occupational skills.  

II.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance 38 C.F.R. §  4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  Although service connection 
may be established based on other in-service stressors, the 
following provisions apply for specified in-service stressors 
as set forth below:  (1) If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

It has been held that the phrase 'engaged in combat with the 
enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  The determination 
whether evidence establishes that a veteran engaged in combat 
with the enemy is resolved on a case-by-case basis with 
evaluation of all pertinent evidence and assessment of the 
credibility, probative value, and relative weight of the 
evidence.  Id.  The Board is bound in its decisions by 
precedent opinions of the chief law officer of VA.  
38 U.S.C.A. § 7104(c).  

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, as a matter 
of law, cannot be sufficient to establish the alleged 
stressor.  Rather, the record must contain service records or 
other independent credible evidence to corroborate the 
veteran's testimony as to the alleged stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Those service records 
which are available must support and not contradict the 
veteran's lay testimony concerning the noncombat stressors.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Additionally, 
"[a]n opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of a stressor."  Cohen v. Brown, 10 
Vet. App. 128, 145 (1997).  
 
Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990) (holding that a claimant need only demonstrate that 
there is an approximate balance of positive and negative 
evidence in order to prevail).  

III.  Analysis

In terms of the claim of service connection for, 
specifically, bipolar disorder, the March 2003 VA examiner 
clearly stated that any current bipolar disorder was not 
linked to the veteran's service.  The examiner was instructed 
to assess that particular mental disorder, and found that the 
evidence contained in the veteran's service medical records 
did not identify that particular disease entity.  Moreover, 
the examiner stated that the veteran's current psychiatric 
problems he was asked to assess could not be linked to the 
reactive depression found in service.  Though the veteran 
contends that his bipolar disorder was incurred in service, 
where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible, and lay assertions 
of medical status do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Though the record contains 
reports over the years of the veteran's various admissions, 
and outpatient treatment for care due to psychiatric 
problems, there is no medical evidence of record 
demonstrating a relationship between the present disability 
considered on appeal (bipolar disorder) and any continuity of 
symptomatology.  See Savage, 10 Vet. App. at 497.  

As such, the record does not support a claim of service 
connection for bipolar disorder.

In terms of PTSD, the record lacks evidence of a stressor.  
There is no evidence that the veteran engaged in combat, see 
38 C.F.R. § 3.304(f), according to his DD Form 214, other 
military record, and his representations.  Additionally, the 
veteran did not describe a stressor that could be 
corroborated.  Though his military occupation may have been 
stressful, the veteran has not identified specific facts or 
offered independent corroboration that an alleged in-service 
noncombat stressor occurred.  

Moreover, though the record contains a single mention of a 
diagnosis of PTSD in January 1996, that diagnosis was not 
repeated or confirmed upon further medical assessments 
contained in the claims file.  Moreover, that mention of PTSD 
did not refer to any military related stressor.  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
The evidence of record has not fulfilled that standard at 
this time for PTSD.     

As the preponderance of the evidence is against both claims, 
the benefit of the doubt doctrine is inapplicable, and the 
veteran's claims of service connection for bipolar disorder 
and PTSD must be denied.  


ORDER

Entitlement to service connection for bipolar disorder is 
denied.  

Entitlement to service connection for PTSD is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


